DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.
 
Response to Arguments
With regards to the prior 112b rejections they are withdrawn.

Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive and/or moot. 
Applicants first argue that, Lou (which incorporates in their entirety the Ack and Fran references) does not recite a threshold. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). To the extent Applicants are arguing that the Lou reference does not by itself teach these elements, the rejection is based on the combination of references as laid out in the rejection. To the extent Applicants are arguing that the Lou reference does not recite any thresholding, Examiner disagrees. As quoted in Lou (more specifically from Ack) the reference recites the device delivering treatment stimulation based on a sensor achieving a condition which would necessarily include comparing the sensed value to a reference/threshold value to determine if a condition is achieved, the Lou reference also recites measuring impedance. Thus Applicants argument is not persuasive. Applicants then argue that “To the extent that Swerdlow can be interpreted as disclosing a dynamically- determined threshold (not conceded, see below)” it wouldn’t fix the elements missing of Lou. Based on the discussion about Lou (from the rejection and the discussion above) and the interpretation of dynamic thresholding from Swerd as discussed in the rejection the combination of elements from the two reference (see the rejection below for more discussion) disclose the claimed elements and thus Applicants argument is not persuasive. 
To the extent Applicants are arguing non-analogous art of the Swerd reference, with the statement that “asserting that wire fault detection is “the same field of endeavor” as sinus stimulation is barely less inclusive than asserting “science” is the same field of endeavor”. In response to Applicant's argument that Swerd is non-analogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Swerd is analogous to the current Application as they are both directed to electrical stimulators of the body and thus in the same field of endeavor applying electrical energy to the body. Also, it is reasonably pertinent to the particular of detecting when a reading is abnormal, as both disclose the use of dynamic thresholding using impedance sensing to determine when a reading is abnormal. Applicants next argument is related to the analogous argument, arguing that a PHOSITA would not look to combine the elements of Lou with those of Swerd and that “Loudin's disclosure does not suggest any benefit, and indeed would not benefit from such alleged improvement,”. As the Swerd reference discusses averages in order to determine what a normal value is based on historical values. Then based on the average the determined thresholds are compared current measurements to determine if the reading is outside of the normal. Using the average is discussed as being beneficial as what is a normal impedance may change and a recent average can reflect what is normal currently. Thus Swerd provides a motivation for including a dynamic threshold when taking impedance measurements, and applicants arguments are not persuasive. 
 Applicant next argues that Swerd is discussing timing, Examiner does note that Swerd reference discusses timing but that timing is at what time did the dynamically generated threshold get crossed. It doesn’t remove or takeaway from the concept of using a dynamically generated concept and to the Examiners understanding changes in the impedance discuss include both changes caused by changes in the lead but also includes changes in the user tissue (such as at the tissue interface). Thus it is related to impedance measure of the users tissue and not just timing. For those reasons the Applicants argument is not persuasive.
Applicants next argue against the Claude reference (from the current inventor) Applicants argument appears to be against the “automatic application” and “constant current”. With regards to these arguments please see the above discussion about arguing against references individually. With regards to Applicants discussion “automatically” applying stimulation, automating Cla’s disclosure of providing a an indication when to apply stimulation as the electrodes is moved along the face would be merely the automation of a manual process, see MPEP 2144.04(III). Applicants argument regarding constant current is moot in view of the updated rejection, as this term was not previously reviewed claim set and a rejection has been set forth below. 
For the above reasons Applicants arguments are moot or not persuasive. Applicants remaining arguments appear to rely on the above discussed arguments and are thus not persuasive for the same reasons discussed above. 
With regards to the double patenting argument see the discussion above for Swerd. 

Claim Objections
Claim 74 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-8, 10-20, 60, and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “converting, via circuitry of the handheld sinus treatment device” and later recites “generating, via circuitry of the handheld sinus treatment device” and “comparing, via circuitry of the handheld sinus treatment device” its unclear if the scope of the circuitry is meant to be the same circuitry, different circuitry, or possibly subparts of the same larger set of circuitry. To clarify Examiner would suggest the later portions recite “the circuitry of the handheld sinus treatment . . .” which for purposes of examination Examiner is interpreting as including all the circuitry within the handheld sinus treatment device. The claims depending from claim 1 share this issue and are also rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 10-13, 15-20, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loudin (James Loudin et al., US 20170239459) hereinafter Lou in view of Claude (John Claude et al., US 4926880) hereinafter Cla and further in view of Swerdlow (Charles Swerdlow et al., US 20120191153) hereinafter Swerd. Examiner notes Lou incorporates by reference in their entirety US Applications 14/256,915 and 14/920,860 in [0109] which have published as US 20140316485 to Ackermann et al. (hereinafter Ack) and US 20160121118 to Franke et al. (hereinafter Frank) respectively.
 Regarding claim 1, an interpretation of Lou discloses a method for applying a therapeutic microcurrent via a handheld sinus treatment device (Lou Fig. 1A, [0118]), comprising: 
measuring, with the handheld sinus treatment device, an electrical impedance (Ack [0077] including “detection/recording subsystem may be configured to monitor one or more parameters of a subject (e.g., subject impedance)”) between a treatment electrode of the handheld sinus treatment device in contact with a portion of a user's face and a return electrode at the surface of the handheld sinus treatment device in contact with the user's hand (Frank Figs. 27A, [0088], [0097]; Ack [0077], [0215], Fig. 34A) to produce an electrical impedance measurement having a first value (Lou [0045], [0065]; Frank Figs. 27A, [0088]; Ack [0077], [0215]); 
converting, via circuitry of the handheld sinus treatment device (Lou Fig. 2, [0029], [0044]-[0045]), the electrical impedance measurement to an impedance variable having a second value, the operation of convertinq includinq determininq the impedance variable as a function of the electrical impedance measurement (Lou Fig. 2, [0029], [0044]-[0045]; Frank [0088]; Ack [0076]-[0077], [0215]; Examiner notes that with the processor of the control subsystem controlling the device and the detection/recording subsystem being a part of the control subsystem the data from the impedance sensor is processed, it is inherent that data from the electrodes goes through an ADC for converting the sensed analog signals at the electrode to digital signals. Thus the digital signals are a function of the analog electrical impedance measurement, for use by a processor. Alternatively, Examiner takes notice that it is well known in the art to use an ADC to convert data from an electrode to digital for use by a processor. Examiner is interpreting the first and second value as different values, as discussed in the response to arguments section if they are interpreted as the same value there is no conversion. Also Examiner notes that Merriam Webster defines function as “a variable (such as a quality, trait, or measurement) that depends on and varies with another”, such a s digital representation as a function of the analog signal.); 
comparing, via circuitry of the handheld sinus treatment device, the impedance variable to treatment conditions (Ack [0077], [0233] including “In other variations, the stimulator may comprise one or more sensors, and may be configured to deliver stimulation upon detecting a pre-determined condition with the one or more sensors.”); 
automatically applying a constant-current therapeutic microcurrent through the treatment electrode to position on the users face when the threshold condition is met (Lou [0111], [0115] including “peak-to-peak amplitude of the waveforms may be constant”, see also [0118], [0130], [0132]; Ack [0215], [0233], Fig. 34A; Fran [0138] including “When a stimulator is configured to deliver a pulse-based waveform, in some variations, the amplitude of the pulses may be constant over time”, [0166]) and not applying when the threshold condition is not met (Ack [0077], [0233]l; recites applying the therapy when the threshold condition is met thus it wouldn’t be applied it if it is not met. ). 

An interpretation of Lou may not explicitly disclose generating, a dynamically-determined treatment threshold as a function of a plurality of previously-detected electrical impedances; automatically applying a therapeutic microcurrent through the treatment electrode and a present location on the user's face if the impedance variable satisfies the dynamically-determined treatment threshold, and not applying the therapeutic microcurrent if the impedance variable does not satisfy the dynamically-determined treatment threshold; and updating the dynamically-determined treatment threshold using the detected impedance variable.

However, in the same field of endeavor (medical devices), Swerd teaches converting, the detected electrical impedance to an impedance variable having a second value for use by a processor ([0070]-[0071], [0077], [0079]); generating a dynamically-determined treatment threshold as a function of a plurality of previously-detected electrical impedances for use in determining when a reading is outside the normal ([0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement and the the); comparing an impedance value against a dynamic threshold ([0040], [0079], [0083]-[0085]); updating the dynamically-determined treatment threshold using the detected impedance variable ([0040], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

However, in the same field of endeavor (medical devices), Cla teaches applying a therapeutic microcurrent through the treatment electrode and a present location on the user's face if the impedance variable satisfies the treatment threshold (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; The green LED is turned on or “triggered” if the threshold is met which triggers the user to apply a treatment), and not applying the therapeutic microcurrent if the impedance variable does not satisfy the treatment threshold (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; The red LED is turned on or the green light is not “triggered” if the threshold is not met).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the elements taught by Cla. Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion; Cla recites sensing along a path of an electrode on a users face to determine where desired stimulation locations are and providing stimulation at said location in order to clear congestion of the nasal cavity (Col 1:17-19, Col 1:65- Col 2:4, Col 2:37-42). Furthermore, combining/substituting the elements of Lou with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion and Cla recites determining desired locations for the application of stimulation using a threshold combining or substituting the parameters of Frank with the known parameters of Cla yields the predictable result of providing stimulation only in desired locations.

 Regarding claim 2, an interpretation of Lou further discloses wherein converting the electrical impedance measurement to the impedance variable comprises  performing an analog-to-digital conversion of the electrical impedance measurement (Lou Fig. 2, [0029], [0044]-[0045]; Frank [0088]; Ack [0076]-[0077], [0215]; Examiner notes that with the processor of the control subsystem controlling the device and the detection/recording subsystem being a part of the control subsystem data from the impedance sensor, it is inherent that data from the electrodes goes through an ADC for converting the sensed analog signals at the electrode to digital signals for use by a processor. Alternatively, Examiner takes notice that it is well known in the art to use an ADC to convert data from an electrode to digital for use by a processor. Examiner is interpreting the first and second value as different values, as discussed in the response to arguments section if they are the same value there is no conversion).  
While Examiner maintains it is known in view of Lou in the alternative an interpretation of Lou may not explicitly disclose wherein converting the electrical impedance measurement to the impedance variable comprises  performing an analog-to-digital conversion of the electrical impedance measurement.
However, in the same field of endeavor (medical devices), Swerd teaches wherein converting the electrical impedance measurement to the impedance variable comprises  performing an analog-to-digital conversion of the electrical impedance measurement ([0056], [0070]-[0071]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include using an ADC to convert measurements as taught by Swerd because it allows for the digitization of data as is known in the art ([0085]). Furthermore modifying Lou to include a ADC as recited in Swerd is merely the use of known technique, digitization of analog signals, to improve similar devices (methods, or products), stimulators with impedance sensing, in the same way.

Regarding claim 10, an interpretation of Lou further discloses alternating a direction of the therapeutic microcurrent during the application of the therapeutic microcurrent (Lou [0116] including “The pulses delivered by these waveforms may by biphasic, alternating monophasic, or monophasic, or the like. When a pulse is biphasic, the pulse may include a pair of single phase portions having opposite polarities”, [0118]).
Examiner notes this is also taught by Cla see Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3.

 Regarding claim 11, an interpretation of Lou further discloses operating a haptic feedback mechanism of the handheld sinus treatment device during the application of the therapeutic microcurrent (Lou [0029]; Frank [0082]; Ack [0054], [0069], [0071]). An interpretation of Lou may not explicitly disclose providing feedback while the impedance variable satisfies the dynamically determined treatment threshold.  

However, in the same field of endeavor (medical devices), Cla teaches providing feedback while the impedance variable satisfies the treatment threshold (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; The green LED is turned on or “triggered” if the threshold is met which triggers the user to apply a treatment and changes when the impedance no longer fulfills the threshold requirement).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the elements taught by Cla. Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion; Cla recites sensing along a path of an electrode on a users face to determine where desired stimulation locations are and providing stimulation at said location in order to clear congestion of the nasal cavity (Col 1:17-19, Col 1:65- Col 2:4, Col 2:37-42). Furthermore, combining/substituting the elements of Lou with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion and Cla recites determining desired locations for the application of stimulation using a threshold combining or substituting the parameters of Frank with the known parameters of Cla yields the predictable result of providing stimulation only in desired locations.

However, in the same field of endeavor (medical devices), Swerd teaches a dynamically determined threshold ([0040], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement and the and the threshold is set as offset from that dynamic average which thus also is dynamic)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

 Regarding claim 12, an interpretation of Lou further discloses illuminating a light emitting diode of the handheld sinus treatment device during the application of the therapeutic microcurrent (Lou [0042], [0088]; Ack [0071], [0161]).  

 Regarding claim 13, an interpretation of Lou discloses wherein the return electrode is attached to a housing of the handheld sinus treatment device that is formed to be held by the hand of the user of the handheld sinus treatment device (Frank [0097]-[0098], Figs. 27A-C), and wherein the return electrode is exposed to contact the hand of the user (Frank [0097]-[0098], Figs. 27A-C).  

 Regarding claim 15, an interpretation of Lou further discloses wherein the return electrode includes at least an electrically conductive portion of the housing of the handheld sinus treatment device (Frank [0097]-[0098], Figs. 27A-C).  

 Regarding claim 16, an interpretation of Lou discloses wherein the housing includes conductive polycarbonate (Lou [0033], [0065]; Frank [0097]-[0098]).  

 Regarding claim 17, an interpretation of Lou discloses wherein the treatment electrode includes at least one of gold, silver, stainless steel, carbon fiber, and alternating bond length (electron-conjugated) polymer (Lou [0065]).  

 Regarding claim 18, an interpretation of Lou further discloses  wherein the therapeutic microcurrent has a frequency less than 1000 Hz (Lou [0117]; Ack [0221], [0223]).  

 Regarding claim 19, an interpretation of Lou further discloses wherein the therapeutic microcurrent is less than 1000 μA (Lou [0118]; Ack [0222]).  

 Regarding claim 20, an interpretation of Lou discloses the above in claim 1. An interpretation of Lou may not explicitly disclose wherein generating the dynamically-determined treatment threshold as a function of the plurality of previous electrical impedance measurements includes generating the dynamically determined treatment threshold as a selected percentage of an average of the plurality of previous electrical impedance measurements.  
An interpretation of Cla may not explicitly disclose wherein generating a dynamically-determined treatment threshold as a function of a plurality of previously- detected electrical impedances includes generating the dynamically determined treatment threshold as a selected percentage of an average of the plurality of previously detected impedance values.
However, in the same field of endeavor (medical devices), Swerd teaches wherein generating a dynamically-determined treatment threshold as a function of a plurality of previously- detected electrical impedances includes generating the dynamically determined treatment threshold as a selected percentage of an average of the plurality of previously detected impedance values ([0040], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement and the and the threshold is set as an offset from that dynamic average which thus makes the threshold also dynamic).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Cla to include a dynamically determined threshold as recited in Swerd as Cla recites an adjustable impedance threshold and the goal of determining locations of low impedance combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Cla is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining low impedance locations based on a dynamic impedance threshold. 

Regarding claim 60, an interpretation of Lou discloses the above in claim 1. an interpretation of Lou may not explicitly disclose wherein generating the dynamically-determined treatment threshold as a function of previous electrical impedance measurements further comprises: calculating an average of the plurality of the previous electrical impedance measurements; and calculating the dynamically- determined treatment threshold as a function of the average. 
However, in the same field of endeavor (medical devices), Swerd teaches the step of generating a dynamically-determined treatment threshold as a function of a plurality of previously-detected electrical impedances further comprises ([0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement): calculating an average of the plurality of previously-detected electrical impedances; and calculating the dynamically-determined treatment threshold as a function of the average ([0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore, it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold.

Claim Rejections - 35 USC § 103
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Cla in further view of Swerd and Ben-Haim (Shlomo Ben-Haim et al., US 20170246465) hereinafter Ben. 
Regarding claim 4, an interpretation of Lou discloses the above in claim 1. 
An interpretation of Lou may not explicitly disclose wherein converting the detected electrical impedance to a detected impedance variable includes determining a first derivative of the detected electrical impedance.
However, in the same field of endeavor (medical devices), Ben teaches wherein converting the detected electrical impedance to a detected impedance variable includes determining a first derivative of the detected electrical impedance (Ben [0006], [0143]-[0144]); is an equivalent known in the art.  Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 5, an interpretation of Lou discloses the above in claim 1. an interpretation of Lou may not explicitly disclose wherein converting the detected electrical impedance to a detected impedance variable includes determining a slope of the detected electrical impedance relative to recently detected impedance instances.
However, in the same field of endeavor (medical devices), Ben teaches wherein converting the detected electrical impedance to a detected impedance variable includes determining a slope of the detected electrical impedance relative to recently detected impedance instances (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 6, an interpretation of Lou discloses the above in claim 1. 
An interpretation of Lou may not explicitly disclose wherein converting the detected electrical impedance to a detected impedance variable includes determining a second derivative of the detected electrical impedance.
However, in the same field of endeavor (medical devices), Ben teaches wherein converting the detected electrical impedance to a detected impedance variable includes determining a second derivative of the detected electrical impedance (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 7, an interpretation of Lou discloses the above in claim 1. an interpretation of Lou may not explicitly disclose wherein converting the detected electrical impedance to a detected impedance variable includes determining a curvature of the detected electrical impedance relative to recently detected impedance instances.
However, in the same field of endeavor (medical devices), Ben teaches wherein converting the detected electrical impedance to a detected impedance variable includes determining a curvature of the detected electrical impedance relative to recently detected impedance instances (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Cla in further view of Swerd and Wolf (Scott Wolf et al., US 20140088463) Wolf.
 Regarding claim 8, an interpretation of Lou discloses the above in claim 1, including discussion of therapeutic microcurrent (Lou [0115]-[0116], [0118]; discusses using constant current amplitude as well as the ability change or adjust various parameters). 
An interpretation of Lou may not explicitly disclose wherein the amplitude of the therapeutic microcurrent has a waveform that is the same as a detection amplitude current used for the measuring of the impedance. 
However, in the same field of endeavor (medical devices), Lou in view of Wolf renders obvious wherein the magnitude of the therapeutic microcurrent has a waveform that is the same as the magnitude a detection current used for the measuring of the impedance. Lou recites alternatingly applying stimulus for a treatment (Lou [0116], [0118]; Frank [0026]) and Wolf discloses measuring the impedance and adjusting the intensity (ie magnitude) based on the sensing ([0185]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the impedance measurement of Lou to include using the same waveform for the stimulation and treatment as Wolf recites measuring an impedance and adjusting an intensity based on the sensing the adjusting of the stimulation, "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; choosing to apply a constant magnitude as there are a limited number of predictable options applying a constant or a different magnitude and based on the Lou reference recites it is known that the devices have adjustable parameter in view of Wolf it would have a reasonable expectation of success setting the device to have a constant magnitude current. 

Claim Rejections - 35 USC § 103
Claim(s) 14 vis/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Cla, Swerd and Wham (Robert Wham et al., US 20070173803) hereinafter Wham.
Regarding claim 14, an interpretation of Lou discloses the above in claim 1. An interpretation of Lou may not explicitly disclose ceasing electrical power flow in at least a portion of circuitry of the handheld sinus treatment device when the electrical impedance measurement between the treatment electrode and the return electrode is greater than the dynamically- determined treatment threshold for a pre-determined time period.  
However, in the same field of endeavor (medical devices), Cla teaches ceasinq electrical power flow in at least a portion of circuitry of the handheld sinus treatment device when the electrical impedance measurement between the treatment electrode and the return electrode is greater than the treatment threshold (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; The red LED is turned on or the green light is not “triggered” if the threshold is not met).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the elements taught by Cla. Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion; Cla recites sensing along a path of an electrode on a users face to determine where desired stimulation locations are and providing stimulation at said location in order to clear congestion of the nasal cavity (Col 1:17-19, Col 1:65- Col 2:4, Col 2:37-42). Furthermore, combining/substituting the elements of Lou with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion and Cla recites determining desired locations for the application of stimulation using a threshold combining or substituting the parameters of Frank with the known parameters of Cla yields the predictable result of providing stimulation only in desired locations.

However, in the same field of endeavor (medical devices), Swerd teaches a dynamically determined threshold ([0040], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement and the and the threshold is set as offset from that dynamic average which thus also is dynamic)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

However, in the same field of endeavor (medical devices), Wham teaches turning off the device when the electrical impedance is greater than a pre-determined threshold for a pre-determined time period ([0040] including “If the impedance is at or above the threshold impedance and/or the sum of the reaction timer and the time offset period has expired then the algorithm is programmed to signal completion of treatment and the generator 20 is shut off”). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include the automatic shutoff when the outside of the desired impedance range as Cla recites not applying therapy when outside of the range merely adding a timer as recited in Wham in addition to the threshold is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; the predictable result being  the end of the treatment when the impedance shows its not desirable to apply and the timer has expired.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, 10-20, 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10537738 in view of Swerd in view of Lou. Although the claims at issue are not identical, the independent claims of ‘738 in view of /UNSU JUNG/                                                                                                                                                                                                        Lou to show constant current spikes and further in view of the Swerd reference to show a dynamic impedance threshold render obvious the claims of current application. While the claims of ‘738 recite the gathering of the impedance as you move across the face, claims of ‘738 does not recite the step of comparing to a threshold and applying the stimulation when the threshold is satisfied. However, in view of the teachings of Swerd as discussed above, in the rejection of claim 1 the dynamically generated threshold is disclosed and in view of the teachings (see rejection of claim 1) of Lou constant current spikes are taught. 
Therefore, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified claims of ‘738 to use constant current spikes of Lou for the treatment of nasal congestion, allergic rhinitis, non-allergic rhinitis, ocular allergy, and/or symptoms associated with these conditions ([0118] of Lou) and further  include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085] of Swerd) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079] of Swerd).
Thus, the claims are rendered obvious.

Allowable Subject Matter
Claims 21, 33 and the claims which depend from them appear to be allowable. Claim 74 appears to be allowable over 102/103. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tushar Bera.  Bioelectrical Impedance Methods for Noninvasive Health Monitoring: A Review. J Med Eng. 2014;2014:381251. doi: 10.1155/2014/381251. Epub 2014 Jun 17. PMID: 27006932; PMCID:  PMC4782691. Viewed on 7/2/22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./              Examiner, Art Unit 3792            

/UNSU JUNG/              Supervisory Patent Examiner, Art Unit 3792